O’Donnell, J.,
dissenting.
{¶ 22} Respectfully, I dissent.
{¶ 23} In my view, this case presents a straightforward issue of statutory construction. This court’s purpose in construing statutes is to “ascertain and give effect to the legislative intent.” Carter v. Youngstown Div. of Water (1946), 146 Ohio St. 203, 32 O.O. 184, 65 N.E.2d 63, paragraph one of the syllabus.
{¶ 24} The relevant version of 4511.19(D)(2) stated: “In a criminal prosecution * * * for a violation of division (A) of this section or for an equivalent offense, if there was at the time the bodily substance was withdrawn a concentration of less than the applicable concentration of alcohol specified in divisions (A)(2), (3), (4), and (5) of this section, that fact may be considered with other competent evidence in determining the guilt or innocence of the defendant.” Am.Sub.S.B. No. 163, 149 Ohio Laws, Part II, 3553, 3577 (“S.B. 163”). That provision, however, must be read in pari materia with the rest of R.C. 4511.19, which sets forth the requirements for chemical analysis of bodily substances in the context of prosecutions for driving while under the influence of alcohol. See State ex rel. Russo v. McDonnell, 110 Ohio St.3d 144, 2006-Ohio-3459, 852 N.E.2d 145, ¶ 47, citing State ex rel. Commt. for the Proposed Ordinance to Repeal Ordinance No. 146-02, W. End Blight Designation v. Lakewood, 100 Ohio St.3d 252, 2003-Ohio-5771, 798 N.E.2d 362, ¶ 20 (statutory provisions relating to the same subject matter must be construed in pari materia and harmonized so as to give them full effect).
*328{¶ 25} The relevant version of R.C. 4511.19(D)(1) provided: “In any criminal prosecution * * * for a violation of division (A) or (B) of this section * * * the court may admit evidence on the concentration of alcohol * * * in the defendant’s whole blood, blood serum or plasma * * * as shown by chemical analysis of the substance withdrawn within two hours of the time of the alleged violation.” S.B. 163.
{¶ 26} It is my view that we read these sections in pari materia in order to determine the meaning of the General Assembly. Hence, the time limit for the extraction of the bodily substance specified in R.C. 4511.19(D)(1) applies to the provisions of R.C. 4511.19(D)(2) in the context of R.C. 4511.19(A) offenses.
{¶ 27} It is true that this court refused to read an earlier version of this statute in an exclusionary manner in the context of R.C. 4511.19(A)(1) prosecutions, holding that “[i]n a criminal prosecution for violation of R.C. 4511.19(A)(1), * * * the results of a properly administered bodily substances test presented with expert testimony may be admitted in evidence despite the fact that the bodily substance was withdrawn more than two hours from the time of the alleged violation.” Newark v. Lucas (1988), 40 Ohio St.3d 100, 532 N.E.2d 130, paragraph two of the syllabus. However, in Newark, the tested blood had been withdrawn two hours and 39 minutes after the automobile accident — at least arguably in substantial compliance with the statute.
{¶ 28} Here, in contrast, the parties stipulated that the blood sample was extracted more than seven hours after the offense occurred. My departure from the majority view in this case is a purely factual one. Under no circumstances could a sample withdrawn seven to eight hours after an alleged violation constitute either actual or substantial compliance with the time requirement set forth in the applicable version of R.C. 4511.19(D)(1).
{¶ 29} This case arose at a time when an earlier version of R.C. 4511.19 controlled the admissibility of the results of tests performed upon a sample of an alleged violator’s blood, breath, urine, or other bodily substance after the occurrence of an alleged violation. While the legislature has amended R.C. 4511.19, it is telling from my point of view that the legislature has now imposed a three-hour period and used the term “limit” to express its intent that there be some degree of urgency in extracting a blood sample from a defendant. See 2005 Sub.S.B. No. 8, effective August 17, 2006. Thus, even under the current version of the statute, nothing approximates the seven to eight hours that elapsed between the accident and the blood draw in this case.
{¶ 30} Although the majority baldly concludes that “[t]he time frame at issue here does not by itself implicate the accuracy of the test results,” nonetheless, the General Assembly has incorporated a time limit for the extraction of bodily *329substances from alleged violators of both divisions (A) and (B) of the applicable version of R.C. 4511.19 and in its recently enacted version of this statute.
David A. Yost, Delaware County Prosecuting Attorney, and Paul Scarsella, Assistant Prosecuting Attorney, for appellant.
Anthony M. Heald, for appellee.
{¶ 31} I would hold that the state failed to comply with the statutory directive to timely withdraw the blood sample from Hassler for chemical analysis, and therefore, this evidence should not be admitted at trial, as the statute does not authorize its admission into evidence. Accordingly, I dissent.